DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 8/11/2021 is acknowledged.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Note in particular the references cited at page 2, lines 2-7.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1, 2, 3, 4, 5, 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
Claim Interpretation
“Tension” as used in claims 10-11 is interpreted as “electric tension”, i.e. voltage.
The phrasing “magnetic and electromagnetic parts” is interpreted broadly and not considered to invoke 112(f). The phrasing is simply interpreted to encompass parts, generic, inclusive of magnets, coils, and supporting structures thereof.
Claim Objections
Claims 1-2 objected to because of the following informalities:  Claims 1-2 inconsistently utilize “or” and “and” when describing properties of the fluid. Note “combustible and non-combustible” as well as “alcoholic or non-alcoholic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “the application” lacks clear antecedent basis. Note further that it is unclear if this is setting forth a function or setting forth a process step being performed by the device.
Regarding claim 1, the claim sets forth a function (application of magnetic/electromagnetic fields) but fails to set forth any particular structure for the device. In fact, claim 1 sets forth no structural components and entirely defines the device by its function. It is further indefinite as the device is not provided in the claim with any structures (coils, magnets, etc.) for providing the magnetic/electromagnetic fields or providing the device in a position/configuration such that it would be capable of even operating upon fluids. Further, it is unclear what structure is even implied by application of magnetic and electromagnetic fields. Does this require both permanent magnets and electromagnets, coils, electromagnets only or other structures?
Regarding claim 1, the recitation of “its” in line 6 creates confusion as it is unclear what aspect the pronoun is referencing.
Regarding claim 1, the recitation of “and use” in line 7 creates confusion. Is this use of the device, use of the fluid, or a different use?
Regarding claim 1, the recitation of “a continuous and stable method” creates confusion. Is the claim attempting to set forth steps for a method (i.e. claim is in fact to 
Regarding claims 1-2, the recitation of “combustible and non-combustible” creates confusion. It is unclear how a fluid is simultaneously both.
Regarding claims 1-2, the recitations of “whether these are potable or non-potable” creates confusion. It is unclear what “these” references to. Whether the these references to liquid, gaseous, both fluids, the combustible aspect, the alcoholic aspect, or other.
Regarding claim 2, the recitation of “liquid fluids and gases…” lacks clear antecedent basis. Is this the same or different from the prior recitation in claim 1?
Note regarding claims 3-5, the term ‘consists’ (i.e. consisting of) is generally understood to be a closed, exclusionary phrasing. See MPEP 2111.03 II.
Regarding claim 3, the recitation of “consists of two bodies” creates a closed language situation. As such, the claim fails to set forth any structure or permit any additional structure capable of providing the magnetic/electromagnetic fields and renders the claims indefinite for failing to provide required structures to perform the claimed functions. At minimum, the Examiner recommends removal of the transitional phrasing “consists” and consider using the open language transitional phrase “comprising” or similar.
Regarding claim 4, the recitation of “formed by” creates confusion as to whether the device is formed by two tubes and this is in addition to the “two bodies” of claim 3 or if it is further defining the two bodies. If these two tubes are in addition to the two 
Regarding claim 4, the recitation of “consists of two pipes” creates further confusion. Is the claimed device two bodies, two tubes, and two pipes? Or are these three separate recitations all referencing the same components?
Regarding claim 4, the recitations of “one outer tube” and “one inner tube” create confusion. Are these in addition to or further defining the “two tubes” recited earlier in the claim?
Regarding claim 5, the recitation of “the outer pipe” lacks proper antecedent basis and further appears to be potentially providing an additional element to an already closed claim limitation (note consists in claim 3).
Regarding claim 5, the recitation of “the first body” creates confusion as it is unclear if this first body is one of the two bodies or an additional body as there is no apparent antecedent basis for the limitation.
Regarding claim 5, the recitation of “a metal casing welded to…” renders the claims indefinite as this recites an additional element to the two bodies recited in claim 3 which defined the claimed device using closed language (consists).
Regarding claim 6, the recitation of 1.5-3mm in diameter creates confusion. Is this defining the diameter of the inner tube, the diameter of the wire making up the coil, or the diameter of the coiled wire?
Regarding claim 6, the recitation of “fed by a frequency…” creates confusion. Is the tube or the coil being fed by the frequency? Further, is the frequency supplied via electricity, oscillations, radio waves, or?

Regarding claim 8, the recitation of “the ends of the coil alternate” creates confusion as to what the scope is intended. Are the ends of the coil at alternate (opposing?) locations? 
Regarding claim 8, it is unclear whether the ends of the coil that alternate are including the circular/rectangular magnets or whether the device is including these magnets rather than the coil.
Regarding claim 8, the recitation of “a closed domain bidirectional uni-positional of not less than 5000 Gauss each” is unclear. Is this establishing a magnetic field strength of the magnets or something else?
Regarding claim 9, the recitation of the relative term “medium frequency” renders the claims indefinite. It is unclear what this frequency range encompasses. Further, it is unclear how a permanent magnet providing a permanent magnetic field has a frequency.
Regarding claim 10, the recitation of “so that an intensity…circulates through it” creates confusion. First, the use of the pronoun “it” renders the claims indefinite as it is unclear what element is referenced by the pronoun. Second, it is unclear how the voltage necessarily will result in the particular amperage or current provided to circulate through the coil. 
Regarding claim 10, it is unclear whether the specified intensity (i.e. supplied voltage) is the same signal that is providing the frequency that is fed to the coil in claim 6.

Regarding claim 12, the recitations of “its” create confusion. The use of the pronoun “its” renders the claims indefinite as it is unclear what element is referenced by the pronoun.
Regarding claim 12, the claim sets forth a particular function (variable shape, dimensions, etc.) but fails to set forth any structure to provide these functions. Accordingly, the claim appears to be indefinite for failing to set forth and particularly claim the structure of the device providing this functionality.
Regarding claim 13, the recitation of “the inner pipe”, “the fields of magnetic turbulence” lack proper antecedent basis.
Regarding claim 13, the claim fails to set forth any apparent structures to perform the functions claimed.
Regarding claim 14, the recitation of “other materials” creates confusion as it is unclear what the scope of other materials encompasses.
Regarding claim 14, the recitations of “the magnetic elements” and “the orthogonal fields” lack proper antecedent basis.
Regarding claim 15, the recitation of “the magnetic and electromagnetic elements” lacks proper antecedent basis.
Conclusion
The claims 1-15 are indefinite such that the metes and bounds of the claims cannot be ascertained and thus the claims have not been further treated on their merits at this time. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartmann et al. (US 2011/0174710) teaches the use of coils and permanent magnets in combination for a separating device (Title, abstract, [0014]).
Danov et al. (USP 9,028,699) teaches the use of permanent magnets and electromagnets around a flow conduit (see e.g. claim 1).
Lombardi (US 2014/0263077) illustrates a flow conduit with magnets (figure 4) wherein the magnets can be permanent and/or electromagnets ([0046]).
Hughes (US 2016/0016829) teaches electric and magnetic probes used to apply electromagnetic fields to treat liquids (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DAVID C MELLON/           Primary Examiner, Art Unit 1759